Citation Nr: 0127632	
Decision Date: 12/26/01    Archive Date: 01/03/02

DOCKET NO.  98-13 555	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


REPRESENTATION

Appellant represented by:	Norman D. Kaplan, Attorney at 
Law


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death as a result of exposure to herbicides.

2.  Eligibility to Dependents' Educational Assistance under 
Title 38, Chapter 35.



FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
April 1956 to April 1958 and from November 1958 to November 
1976.  The veteran died on July [redacted], 1994.

2.	On November 8, 2001, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2001).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.



ORDER

The appeal is dismissed.




		
G. STROMMEN
Acting Member, Board of Veterans' Appeals


 


